Exhibit 10.1

 

DEAN JERNIGAN
AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is dated as of
June 29, 2010 by and between U-STORE-IT TRUST, a Maryland real estate investment
trust (the “Company”), and Dean Jernigan (the “Executive”).

 

WHEREAS, the Company and the Executive entered into an Employment Agreement,
dated April 24, 2006 (the “Original Employment Agreement”), which was superseded
and replaced in its entirety by the Amended and Restated Employment Agreement
dated as of April 20, 2007 (the “First Restated Employment Agreement”);

 

WHEREAS, the Company and the Executive entered into an Employment Agreement,
dated as of December 23, 2008 (the “Second Restated Employment Agreement”),
which superseded and replaced in its entirety the First Restated Employment
Agreement;

 

WHEREAS, the Company desires to employ the Executive to devote full time to the
business of the Company as the Chief Executive Officer of the Company on the
terms and subject to the conditions hereinafter stated; and

 

WHEREAS, the Executive desires to be employed by the Company on the terms and
subject to the conditions hereinafter stated.

 

Accordingly, the parties hereto agree as follows:

 

1.                                       Term.  The Company hereby continues the
employment of the Executive, and the Executive hereby accepts such continuation
of employment, for a term ending on December 31, 2013 unless sooner terminated
in accordance with the provisions of Section 4 or Section 5 (the period during
which the Executive is employed hereunder being hereinafter referred to as the
“Term”).  Notwithstanding the employment of the Executive by the Company, the
Company shall be entitled to pay the Executive from the payroll of any
subsidiary of the Company.

 

2.                                       Duties.  The Executive, in his capacity
as Chief Executive Officer, shall faithfully perform for the Company the duties
of said office and shall perform such other duties of an executive, managerial
or administrative nature as shall be specified and designated from time to time
by the Board of Trustees of the Company (the “Board”) (including the performance
of services for, and serving on the Board of Directors or a comparable governing
body of, any subsidiary or affiliate of the Company without any additional
compensation).  The Executive shall devote substantially all of the Executive’s
business time and effort to the performance of the Executive’s duties hereunder,
provided that in no event shall this sentence prohibit the Executive from
performing personal and charitable activities and any other activities approved
by the Board, so long as such activities do not materially and adversely
interfere with the Executive’s duties for the Company.  The Board may delegate
its authority to take any action under this Agreement to the Compensation
Committee of the Board (the “Compensation Committee”).

 

--------------------------------------------------------------------------------


 

3.                                       Compensation.

 

3.1                                 Salary.  The Company shall pay the Executive
during the Term a base salary at the rate of $610,000 per annum (the “Annual
Salary”), in accordance with the customary payroll practices of the Company
applicable to senior executives generally.  The Annual Salary may be increased
annually by an amount as may be approved by the Board or the Compensation
Committee, and, upon such increase, the increased amount shall thereafter be
deemed to be the Annual Salary for purposes of this Agreement.

 

3.2                                 Bonus.  During the Term, in addition to the
Annual Salary, the Executive will be eligible to participate in (a) any formal
annual bonus plan established by the Compensation Committee for all executive
officers in its sole and absolute discretion (the “Annual Bonus Plan,” and
amounts paid thereunder are referred to as an “Annual Bonus”) and (b) any formal
long-term bonus or incentive plans established by the Compensation Committee for
all executive officers in its sole and absolute discretion (the “Long-Term Bonus
Plans,” and amounts paid thereunder are referred to as “Long-Term Bonus”).  The
Annual Bonus Plans and the Long-Term Bonus Plans are referred to as the “Bonus
Plans.”  The Executive may be awarded such restricted shares, share options and
other equity-based awards under the Company’s equity compensation plans (“Equity
Awards”) as the Compensation Committee determines to be appropriate in its sole
discretion.

 

3.3                                 Benefits — In General.  The Executive shall
be permitted during the Term to participate in any group life, hospitalization
or disability insurance plans, health programs, pension and profit sharing plans
and similar benefits that may be available to similarly situated senior
executives of the Company generally, on the same terms as may be applicable to
such other executives, in each case to the extent that the Executive is eligible
under the terms of such plans or programs.  During the Term, the Company shall
maintain customary liability insurance for trustees and officers and list the
Executive as a covered officer.

 

3.4                                 Vacation.  During the Term, the Executive
shall be entitled to vacation of four (4) weeks per year.

 

3.5                                 Automobile.  During the Term, the Company
will provide the Executive an allowance for the use of an automobile (including
the payment of vehicle insurance) in accordance with the Company’s policy in
effect from time to time.  At the option of the Company, in lieu of providing
such allowance, the Company will provide the Executive with an automobile of
suitable standard to the Executive’s position.

 

3.6                                 Expenses.  The Company shall pay or
reimburse the Executive for all ordinary and reasonable out-of-pocket business
expenses actually incurred (and, in the case of reimbursement, paid) by the
Executive during the Term in the performance of the Executive’s services under
this Agreement, pursuant to the Company’s standard expense reimbursement policy
as in effect from time to time, so long as the Executive provides proper
documentation establishing the amount, date and business purpose of the
expenses.

 

3.7                                 Special Payment.  Within thirty (30) days
after the date of this Agreement, the Company shall pay to the Executive
$500,000.

 

2

--------------------------------------------------------------------------------


 

4.                                       Termination upon Death or Disability. 
If the Executive dies during the Term, the obligations of the Company to or with
respect to the Executive shall terminate in their entirety except as otherwise
provided under this Section 4.  If the Executive becomes Disabled (as defined
below), the Company shall have the right, to the extent permitted by law, to
terminate the employment of the Executive upon notice in writing to the
Executive and such termination in and of itself shall not be, nor shall it be
deemed to be, a breach of this Agreement.  “Disabled” means that the Executive,
because of sickness or injury, is not able to perform his material duties under
this Agreement for a period of one hundred twenty (120) consecutive days or for
a cumulative period of one hundred eighty (180) days in any twelve-month period.

 

Upon death of the Executive or the Company’s determination to terminate the
employment of the Executive because the Executive has become Disabled, then
(i) the Executive (or the Executive’s estate or beneficiaries in the case of the
death of the Executive) shall have no right to receive any compensation or
benefit hereunder on and after the Effective Date of the Termination other than
Annual Salary earned and accrued under this Agreement prior to the Effective
Date of the Termination, any bonus for the prior year not yet paid, and other
benefits, including payment for accrued but unused vacation, earned and accrued
under this Agreement prior to the Effective Date of the Termination (and
reimbursement under this Agreement for expenses incurred but not paid prior to
the Effective Date of the Termination) and an amount equal to (1) in the case of
death, the product of (x) the Executive’s target annual bonus for the fiscal
year of the Executive’s death and (y) a fraction, the numerator of which is the
number of days in the current fiscal year through the Effective Date of the
Termination, and the denominator of which is 365, such amount to be paid to the
Executive’s estate or beneficiaries within 30 days of the Effective Date of
Termination and (2) in the case of termination due to the Executive becoming
Disabled, two (2) times the sum of (a) the Executive’s Annual Salary (as in
effect on the effective date of such termination) and (b) the average of the two
previous Annual Bonuses received by the Executive pursuant to Section 3.2;
(ii) all Equity Awards held by the Executive shall become fully vested and
exercisable; and (iii) this Agreement shall otherwise terminate upon the
Effective Date of the Termination and there shall be no further rights with
respect to the Executive hereunder (except as provided in Section 7.14).  For
purposes of this Section 4, the “Effective Date of the Termination” shall mean
the date of death or the date of the Executive’s termination of employment on
account of his becoming Disabled.

 

For the avoidance of doubt, the Executive acknowledges and agrees that the
payments set forth in this Section 4 constitute liquidated damages for
termination of his employment during the Term upon death or by virtue of his
becoming Disabled.

 

5.                                       Other Terminations of Employment.

 

5.1                                 Termination for Cause.   For purposes of
this Agreement, “Cause” shall mean:

 

(a)                                  the Executive’s conviction for (or pleading
nolo contendere to) any felony or a misdemeanor involving moral turpitude;

 

3

--------------------------------------------------------------------------------


 

(b)                                 the Executive’s commission of an act of
fraud, theft or dishonesty related to the business of the Company or its
affiliates or the performance of the Executive’s duties hereunder;

 

(c)                                  the willful and continuing failure or
habitual neglect by the Executive to perform the Executive’s duties hereunder
other than in the event that the Executive has become Disabled;

 

(d)                                 any material violation by the Executive of
the covenants contained in Section 6 or in the Amended and Restated
Non-Competition Agreement dated as of the date hereof between the Executive and
the Company (the “Restated Non-Competition Agreement”); or

 

(e)                                  the Executive’s willful and continuing
material breach of this Agreement.

 

For purposes of this Section 5.1, no act, or failure to act, by Executive shall
be considered “willful” unless committed in bad faith and without a reasonable
belief that the act or omission was in the best interests of the Company or its
subsidiaries.  Notwithstanding the foregoing, if there exists (without regard to
this sentence) an event or condition that constitutes Cause under clause (c),
(d) or (e) above, the Executive shall have 30 days from the date written notice
is given by the Company of such event or condition to cure such event or
condition and, if the Executive does so, such event or condition shall not
constitute Cause hereunder.

 

5.2                                 Termination for Good Reason.  For purposes
of this Agreement, “Good Reason” shall mean, unless otherwise consented to by
the Executive:

 

(a)                                  the material reduction of the Executive’s
authority, duties and responsibilities, or the assignment to the Executive of
duties materially and adversely inconsistent with the Executive’s position or
positions with the Company and its subsidiaries, other than in the event that
the Executive has become Disabled;

 

(b)                                 a material reduction in Annual Salary of the
Executive;

 

(c)                                  the failure by the Company to obtain an
agreement from any successor to the business of the Company to assume and agree
to perform this Agreement;

 

(d)                                 a requirement by the Company that the
Executive’s work location be moved more than fifty (50) miles from the Company’s
office where the Executive works effective as of the date of this Agreement,
unless the relocation results in the work location being closer to Executive’s
residence; or

 

(e)                                  the Company’s material and willful breach
of this Agreement (provided that a re-assignment of the Executive’s role and
responsibilities if he becomes Disabled shall not, in and if itself, constitute
a breach).

 

Notwithstanding the foregoing, if there exists (without regard to this sentence)
an event or condition that constitutes Good Reason under clause (a), (b), (d) or
(e) above, the Company

 

4

--------------------------------------------------------------------------------


 

shall have 30 days from the date on which the Executive gives the written notice
thereof to cure such event or condition and, if the Company does so, such event
or condition shall not constitute Good Reason hereunder.  Further, an event or
condition shall cease to constitute Good Reason one (1) year after the event or
condition first occurs.

 

5.3                                 Effect of Termination for Cause.  The
Company may terminate the Executive’s employment hereunder for Cause and such
termination in and of itself shall not be, nor shall it be deemed to be, a
breach of this Agreement.  If the Company terminates the Executive for Cause,
(i) the Executive shall have no right to receive any compensation or benefit
hereunder on and after the Effective Date of the Termination other than Annual
Salary and other benefits, including payment for unused vacation earned and
accrued under this Agreement prior to the Effective Date of the Termination and
reimbursement under this Agreement for expenses incurred but not paid prior to
the Effective Date of the Termination, but excluding any bonuses the Executive
would have been entitled to under the Bonus Plans; and (ii) this Agreement shall
otherwise terminate upon the Effective Date of the Termination and the Executive
shall have no further rights hereunder (except as provided in Section 7.14). 
For purposes of this Section 5.3, the “Effective Date of the Termination” shall
mean the date on which a notice of termination is given or any later date
(within thirty (30) days after the giving of such notice) set forth in such
notice of termination.

 

5.4                                 Effect of Termination Without Good Reason. 
The Executive may terminate his employment without Good Reason.  If the
Executive terminates the Executive’s employment with the Company without Good
Reason: (i) the Executive shall have no right to receive any compensation or
benefit hereunder on and after the Effective Date of the Termination other than
Annual Salary and other benefits, including payment for unused vacation earned
and accrued under this Agreement prior to the Effective Date of the Termination
and reimbursement under this Agreement for expenses incurred but not paid prior
to the Effective Date of the Termination, but excluding any bonuses the
Executive would have been entitled to under the Bonus Plans; and (ii) this
Agreement shall otherwise terminate upon the Effective Date of the Termination
and the Executive shall have no further rights hereunder (except as provided in
Section 7.14).  For purposes of this Section 5.4, the “Effective Date of the
Termination” shall mean the date on which a notice of termination is given or
any later date (within thirty (30) days after the giving of such notice) set
forth in such notice of termination.

 

5.5                                 Expiration of Term.  Upon expiration of the
Term pursuant to Section 1: (i) the Executive shall have no right to receive any
compensation or benefit hereunder on and after the expiration date other than
Annual Salary earned and accrued under this Agreement prior to the expiration
date and any Annual Bonus for fiscal year 2013 earned and not yet paid, and
other benefits, including payment for accrued but unused vacation, earned and
accrued under this Agreement prior to the expiration date (and reimbursement
under this Agreement for expenses incurred but not paid prior to the expiration
date), such amount to be paid to the Executive within 30 days of the expiration
date (or, in the case of the Annual Bonus for fiscal year 2013, by no later than
March 15, 2014); and (ii) this Agreement shall otherwise terminate upon the
expiration date and the Executive shall have no further rights hereunder (except
as provided in Section 7.14).

 

5

--------------------------------------------------------------------------------


 

5.6                                 Termination Without Cause; Termination for
Good Reason.  The Company may terminate the Executive’s employment at any time
without Cause, for any reason or no reason and the Executive may terminate the
Executive’s employment with the Company for Good Reason.  If the Company or the
Executive terminates the Executive’s employment and such termination is not
described in Section 4 or Section 5.1 through Section 5.5, (i) the Executive
shall receive the Executive’s Annual Salary earned and accrued under this
Agreement prior to the Effective Date of the Termination, any bonus for the
prior year which has been awarded but not yet paid, and other benefits,
including payment for accrued but unused vacation, earned and accrued under this
Agreement prior to the Effective Date of the Termination (and reimbursement
under this Agreement for expenses incurred but not paid prior to the Effective
Date of the Termination) and an amount equal to the product of (x) the
Executive’s target annual bonus for the fiscal year of the Executive’s
termination of employment and (y) a fraction, the numerator of which is the
number of days in the current fiscal year through the Effective Date of the
Termination, and the denominator of which is 365, such amount to be paid to the
Executive within 30 days of the Effective Date of Termination; (ii) the
Executive shall receive a cash payment equal to the Severance Payment payable
within 30 days of the Effective Date of the Termination; (iii) for 18 months
after the Effective Date of the Termination, the Company shall continue medical,
prescription and dental benefits to the Executive and/or the Executive’s family
at least equal to those which would have been provided to them in accordance
with the welfare benefit plans, practices, policies and programs provided by the
Company to the extent applicable generally to other peer employees of the
Company and its affiliated companies, as if the Executive’s employment had not
been terminated; provided, however, that if the Executive becomes reemployed
with another employer and is eligible to receive medical, prescription and
dental benefits under another employer provided plan, the medical, prescription
and dental benefits described herein shall be secondary to those provided under
such other plan during such applicable period of eligibility; (iv) all Equity
Awards held by the Executive shall become fully vested and exercisable
(notwithstanding anything to the contrary contained in any plan); and (v) this
Agreement shall otherwise terminate upon the Effective Date of the Termination
and the Executive shall have no further rights hereunder (except as provided in
Section 7.14).

 

The “Severance Payment” means three (3) times the sum of:  (i) the Executive’s
Annual Salary (as in effect on the effective date of such termination) and
(ii) the average of the two previous Annual Bonuses received by the Executive
pursuant to Section 3.2.  For purposes of this Section 5.6, the “Effective Date
of the Termination” shall mean the date on which a notice of termination is
given or any later date (within thirty (30) days after the giving of such
notice) set forth in such notice of termination, or in the case of termination
of employment by the Executive for Good Reason, the date of termination
specified in such Executive’s notice of termination.

 

5.7                                 Severance and Release.  In the event that
Executive’s employment is terminated and Executive receives a Severance Payment
or other post-termination benefits (including in the case of expiration of the
Term, the Annual Bonus for fiscal year 2013 provided for in Section 5.5), the
payment of such benefits is expressly conditioned upon and shall not be made,
provided or otherwise available unless and until, Executive has executed and
delivered to the Company a Severance and General Release Agreement in
substantially the form attached hereto as Exhibit A. The Company shall have no
post-termination obligations under this Agreement if the executed release is not
received by the Company within 60 days after the Effective Date of Termination.

 

6

--------------------------------------------------------------------------------


 

5.8                                 Nature of Payments.  For the avoidance of
doubt, the Executive acknowledges and agrees that the payments set forth in this
Section 5 constitute liquidated damages for termination of his employment during
the Term.

 

5.9                                 Reference in Section 5.6 to Annual Bonuses
(and the singular thereof) mean any such bonuses received under this Agreement
or the Second Restated Employment Agreement.

 

6.                                       Confidential and Proprietary
Information.

 

6.1                                 Confidential Information.  The Executive
shall keep secret and retain in strictest confidence, and shall not use for his
personal benefit or the benefit of others or directly or indirectly disclose,
except as may be required or appropriate in connection with his carrying out his
duties under this Agreement, all confidential information, knowledge or data
relating to the Company or any of its affiliates, or to the Company’s or any
such affiliate’s respective businesses and investments (including confidential
information of others that has come into the possession of the Company or any
such affiliate), learned by the Executive heretofore or hereafter directly or
indirectly from the Company or any of its affiliates and which is not generally
available lawfully and without breach of confidential or other fiduciary
obligation to the general public without restriction (the “Confidential Company
Information”), except with the Company’s express written consent or as may
otherwise be required by law or any legal process.

 

6.2                                 Return of Documents; Rights to Products. 
All memoranda, notes, lists, records, property and any other tangible product
and documents (and all copies thereof) made, produced or compiled by the
Executive or made available to the Executive concerning the businesses and
investments of the Company and its affiliates shall be the Company’s property
and shall be delivered to the Company at any time on request.  The Executive
shall assign to the Company all rights to trade secrets and other products
relating to the Company’s business developed by him alone or in conjunction with
others at any time while employed by the Company.

 

6.3                                 Rights and Remedies upon Breach.  The
Executive acknowledges and agrees that any breach by him of any of the
provisions of this Section 6 (the “Restrictive Covenants”) would result in
irreparable injury and damage for which money damages would not provide an
adequate remedy.  Therefore, if the Executive breaches any of the Restrictive
Covenants, the Company and its affiliates shall have the right and remedy to
have the Restrictive Covenants specifically enforced (without posting bond and
without the need to prove damages) by any court having equity jurisdiction,
including, without limitation, the right to an entry against the Executive of
restraining orders and injunctions (preliminary, mandatory, temporary and
permanent) against violations, threatened or actual, and whether or not then
continuing, of such covenants.  This right and remedy shall be in addition to,
and not in lieu of, any other rights and remedies available to the Company and
its affiliates under law or in equity (including, without limitation, the
recovery of damages).

 

7

--------------------------------------------------------------------------------


 

7.                                       Other Provisions.

 

7.1                                 Severability.  The Executive acknowledges
and agrees that the Executive has had an opportunity to seek advice of counsel
in connection with this Agreement.  If it is determined that any of the
provisions of this Agreement, or any part thereof, is invalid or unenforceable,
the remainder of the provisions of this Agreement shall not thereby be affected
and shall be given full affect, without regard to the invalid portions.

 

7.2                                 Enforceability; Jurisdictions.  The Company
and the Executive intend to and hereby confer jurisdiction to enforce the
Restrictive Covenants upon the courts of the State of Maryland and the
Commonwealth of Pennsylvania.  If any court holds the Restrictive Covenants
wholly unenforceable by reason of breadth of scope or otherwise it is the
intention of the Company and the Executive that such determination not bar or in
any way affect the Company’s right, or the right of any of its affiliates, to
the relief provided above in the courts of any other jurisdiction within the
geographical scope of such Restrictive Covenants, as to breaches of such
Restrictive Covenants in such other respective jurisdictions, such Restrictive
Covenants as they relate to each jurisdiction’s being, for this purpose,
severable, diverse and independent covenants, subject, where appropriate, to the
doctrine of res judicata.

 

7.3                                 Attorneys’ Fees.  In the event of any legal
proceeding relating to this Agreement or any term or provision thereof, the
losing party shall be responsible to pay or reimburse the prevailing party for
all reasonable attorneys’ fees incurred by the prevailing party in connection
with such proceeding within the 10 year period commencing on the applicable
Effective Date of Termination; provided, however, the Executive shall not be
required to pay or reimburse the Company unless the claim or defense asserted by
the Executive was unreasonable.  The amount of reimbursement available to the
Executive under this Section 7.3 during a taxable year will not affect the
expenses eligible for reimbursement in any other taxable year.  Reimbursements
under this Section 7.3 shall be paid to the Executive on or before the last day
of the Executive’s taxable year following the Executive’s taxable year in which
the expense is incurred.

 

7.4                                 Notices.  All notices, requests, demands,
claims, and other communications hereunder shall be in writing.  Any notice,
request, demand, claim, or other communication hereunder shall be deemed duly
delivered (i) two business days after it is sent by registered or certified
mail, return receipt requested, postage prepaid, (ii) when received if it is
sent by facsimile communication during normal business hours on a business day
or one business day after it is sent by facsimile and received if sent other
than during business hours on a business day, (iii) one business day after it is
sent via a reputable overnight courier service, charges prepaid, or (iv) when
received if it is delivered by hand, in each case to the intended recipient as
set forth below:

 

8

--------------------------------------------------------------------------------


 

If to the Company, to:

U-Store-It Trust
460 E. Swedesford Road, Suite 3000
Wayne, PA 19087
Attn: c/o Chair, Compensation Committee
Facsimile: (610) 293-5720

 

 

with a copy to:

Pepper Hamilton, LLP
3000 Two Logan Square
Philadelphia, PA 19103
Attn: Michael H. Friedman
Facsimile: (215) 981-4750

 

 

If to the Executive, to the address set forth in the records of the Company.

 

Any such person may by notice given in accordance with this Section to the other
parties hereto designate another address or person for receipt by such person of
notices hereunder.

 

7.5                                 Restated Non-Competition Agreement.  The
Executive acknowledges that (i) the Executive will derive significant benefits
as a result of the Company’s execution and delivery of this Agreement and
(ii) the execution and delivery of the Restated Non-Competition Agreement on the
date hereof is a material inducement to the Company’s execution and delivery of
this Agreement and the Company would not have entered into this Agreement
without the execution and delivery by the Executive of the Restated
Non-Competition Agreement.

 

7.6                                 Entire Agreement.  This Agreement, together
with the exhibits hereto and the Restated Non-Competition Agreement, contains
the entire agreement between the parties with respect to the subject matter
hereof and supersedes all prior agreements, written or oral, with the Company or
its subsidiaries (or any predecessor of either).

 

7.7                                 Waivers and Amendments.  This Agreement may
be amended, superseded, canceled, renewed or extended, and the terms hereof may
be waived, only by a written instrument signed by the parties or, in the case of
a waiver, by the party waiving compliance.  No delay on the part of any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any party of any such right, power
or privilege nor any single or partial exercise of any such right, power or
privilege, preclude any other or further exercise thereof or the exercise of any
other such right, power or privilege.

 

7.8                                 GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF MARYLAND
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.

 

7.9                                 Assignment.  This Agreement, and the
Executive’s rights and obligations hereunder, may not be assigned by the
Executive; any purported assignment by the Executive in violation hereof shall
be null and void.  In the event of any merger, consolidation or restructuring of
the Company, the Company may assign this Agreement and its rights hereunder to
any successor.

 

9

--------------------------------------------------------------------------------


 

7.10                           Withholding.  The Company shall be entitled to
withhold from any payments or deemed payments, including the payment to be made
pursuant to Section 3.7, any amount of withholding required by law.  No other
taxes, fees, impositions, duties or other charges or offsets of any kind shall
be deducted or withheld from amounts payable hereunder, unless otherwise
required by law.

 

7.11                           No Duty to Mitigate.  The Executive shall not be
required to mitigate damages or the amount of any payment provided for under
this Agreement by seeking other employment or otherwise, nor will any payments
hereunder be subject to offset in the event the Executive does mitigate.

 

7.12                           Binding Effect.  This Agreement shall be binding
upon and inure to the benefit of the parties and their respective successors,
permitted assigns, heirs, executors and legal representatives.

 

7.13                           Counterparts.  This Agreement may be executed by
the parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original but all such counterparts together shall
constitute one and the same instrument.  Each counterpart may consist of two
copies hereof each signed by one of the parties hereto.

 

7.14                           Survival.  Anything contained in this Agreement
to the contrary notwithstanding, the provisions of Section 6 and Section 7 (to
the extent necessary to effectuate the survival of Section 6 and Section 7)
shall survive termination of this Agreement and any termination of the
Executive’s employment hereunder.

 

7.15                           Existing Agreements.  Executive represents to the
Company that the Executive is not subject or a party to any employment or
consulting agreement, non-competition covenant or other agreement, covenant or
understanding which might prohibit the Executive from executing this Agreement
or limit the Executive’s ability to fulfill the Executive’s responsibilities
hereunder.

 

7.16                           Headings.  The headings in this Agreement are for
reference only and shall not affect the interpretation of this Agreement.

 

7.17                           Six Month Delay of Certain Payments.  In the
event the payment of any amounts payable pursuant to Section 5 of this Agreement
within six months of the date of the Executive’s Separation from Service would
cause the Executive to incur any additional tax under Section 409A of the
Internal Revenue Code of 1986, as amended, then payment of such amounts shall be
delayed until the date that is six months following the Executive’s Separation
from Service (the “Earliest Payment Date”).  If this provision becomes
applicable, payments that would have been made prior to the Earliest Payment
Date in the absence of this provision will be paid as a lump sum on the Earliest
Payment Date and the remaining severance benefits or other payments will be paid
according to the schedule otherwise applicable to the payments.

 

10

--------------------------------------------------------------------------------


 

7.18                           Certain Definitions.  For purposes of this
Agreement:

 

(a)                                  an “affiliate” of any person means another
person that directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with, such first person,
and includes subsidiaries.

 

(b)                                 A “business day” means the period from 9:00
am to 5:00 pm on any weekday that is not a banking holiday in New York City, New
York.

 

(c)                                  A “Separation from Service” means a
“separation from service” as defined in Section 1.409A-1(h) of the Treasury
Regulations; provided that in applying Section 1.409A-1(h)(1)(ii) of the
Treasury Regulations, a Separation from Service shall be deemed to occur if the
Company and the Executive reasonably anticipate that the level of bona fide
services the Executive will perform for the Company (whether as an employee or
as an independent contractor) will permanently decrease to less than 50% of the
average level of bona fide services performed by the Executive for the Company
(whether as an employee or as a independent contractor) over the immediately
preceding 36-month period (or the full period of services performed for the
Company if the Executive has been providing services to the Company for less
than 36 months).  In the event of a disposition of assets by the Company to an
unrelated person, the Company reserves the discretion to specify (in accordance
with Section 1.409A-1(h)(4) of the Treasury Regulations) whether the Executive
who would otherwise experience a Separation from Service with the Company as
part of the disposition of assets will be considered to experience a Separation
from Service for purposes of Section 1.409A-1(h) of the Treasury Regulations.

 

(d)                                 A “subsidiary” means any corporation,
partnership, joint venture or other entity in which at least a majority interest
in such entity is owned directly or indirectly by the Company.

 

7.19                           Replacement of Second Restated Employment
Agreement.  The Company and the Executive acknowledge and agree that the Second
Restated Employment Agreement is hereby terminated by mutual consent and neither
the Company nor the Executive shall have any continuing obligation to the other
pursuant to the terms of the Second Restated Employment

 

11

--------------------------------------------------------------------------------


 

Agreement.  The mutual agreements and covenants contained in this Agreement
shall replace and supersede in their entirety the provisions of the Second
Restated Employment Agreement, as amended.

 

IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first above written.

 

 

 

U-STORE IT TRUST

 

 

 

 

 

 

/s/ Daniel B. Hurwitz

 

Name:

Daniel B. Hurwitz

 

 

Title:

Chairman, Compensation Committee

 

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

/s/ Dean Jernigan

 

 

Name:

Dean Jernigan

 

 

 

 

 

 

12

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SEVERANCE AND GENERAL RELEASE AGREEMENT

 

This agreement made and entered into between U-Store-It Trust (the “Company”)
and                        (the “Executive”);

 

WHEREAS, the Executive has been employed by the Company (or its predecessor)
since                                pursuant to that Amended and Restated
Executive Employment Agreement dated                                (the
“Employment Agreement”);

 

WHEREAS, the Executive’s employment with the Company has been terminated under
the Employment Agreement, effective                               ;

 

WHEREAS, pursuant to the Employment Agreement, the Company has expressed its
willingness to provide a [Severance Payment] and/or other post-termination
benefits (as specifically set forth in the Employment Agreement, the
“Termination Benefits”), in connection with such termination, upon the terms set
forth herein;

 

WHEREAS, pursuant to the Employment Agreement, the Executive has agreed to
accept those benefits upon the terms set forth herein;

 

NOW, THEREFORE, the parties agree as follows:

 

1.                                       The recitals set forth above are true
and accurate.

 

2.                                       As a material inducement to Executive
to enter into this Agreement, the Company will provide the Executive with the
Termination Benefits in accordance with the terms and conditions of the
Employment Agreement, to be paid in the form of regular payroll checks and from
which the Company will make all applicable withholding.  The Executive
acknowledges that he is not entitled to receive the Termination Benefits unless
he executes and does not revoke this Severance and General Release Agreement
(the “Agreement”).

 

3.                                       This Agreement is not and shall not be
construed as an admission by the Executive of any fact or conclusion of law. 
Likewise, this Agreement is not and shall not be construed as an admission by
Company of any fact or conclusion of law.  Without limiting the general nature
of the previous sentences, this Agreement shall not be construed as an admission
that the Executive, or the Company, or any of the Company’s officers, directors,
managers, agents, or employees have violated any law or regulation or have
violated any contract, express or implied.

 

4.                                       The Executive represents and warrants
that he has no personal knowledge of any practices engaged in by the Company
that is or was a violation of any applicable state law or regulations or of any
federal law or regulations.  To the extent that the Executive has knowledge of
any such practices, the Executive represents and warrants that the Executive
already has notified the Company in writing of such alleged practices.

 

A-1

--------------------------------------------------------------------------------


 

5.                                       The Executive represents and warrants
that he has not filed any other complaint(s) or charge(s) against the Company
with the EEOC or the state commission empowered to investigate claims of
employment discrimination or with any other local, state or federal agency or
court, and that if any such agency or court assumes jurisdiction of any
complaint(s) or charge(s) against the Company on behalf of the Executive, the
Executive will request such agency or court to withdraw from the matter, and the
Executive will refuse any benefits derived therefrom.  This Agreement will not
affect the Executive’s right to hereafter file a charge with or otherwise
participate in an investigation or proceeding conducted by the EEOC regarding
matters which arose after the date of this Agreement and which are not the
subject of this Agreement.

 

6.                                       The Executive hereby irrevocably and
unconditionally releases and forever discharges the Company, its subsidiaries,
parent companies, and related entities, and each of the Company and its
affiliates’ successors, assigns, agents, directors, officers, employees,
representatives, and attorneys, and all persons acting by, through, under or in
concert with any of them (collectively “Released Parties”), or any of them, from
any and all charges, complaints, claims, liabilities, obligations, promises,
agreements, controversies, damages, actions, causes of action, suits, rights,
demands, costs, losses, debts and expenses (including attorney’s fees and costs
actually incurred), of any nature whatsoever, known or unknown (“Claims”), which
the Executive now has, or claims to have, or which the Executive at any time
heretofore had, or claimed to have, against each or any of the Released
Parties.  The definition of Claims also specifically encompasses all claims of
under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.
§ 1981(a), the Age Discrimination in Employment Act of 1967, as amended, the
Employment Retirement Income Security Act, the Family and Medical Leave Act, the
Americans with Disabilities Act, the Fair Labor Standards Act, the National
Labor Relations Act, as well as all claims under state law provided under other
applicable state law or local ordinance concerning the Executive’s employment. 
This Agreement further specifically encompasses all claims related to
compensation, benefits, incentive packages, or any other form of compensation
the Executive may or may not have received during his employment.

 

7.                                       The Executive agrees that he forever
waives and relinquishes any and all claim, right, or interest in reinstatement
or future employment that he presently has or might in the future have with the
Company and its successors and assigns.  The Executive agrees that he will not
seek employment with the Company and its successors and assigns in the future.

 

8.                                       If any provision of this Agreement is
held to be invalid or unenforceable, the remainder of the Agreement shall
nevertheless remain in full force and effect.  If any provision is held to be
invalid or unenforceable with respect to particular circumstances, it shall
nevertheless remain in full force and effect in all other circumstances.  No
waiver of any terms of conditions of this Agreement or any part of the Agreement
shall be deemed a waiver of any other terms and conditions of this Agreement or
with any later breach of this Agreement.

 

9.                                       The Executive agrees to indemnify and
hold each and all of the Released Parties harmless from and against any and all
loss, costs, damage, or expense, including, without

 

A-2

--------------------------------------------------------------------------------


 

limitation, attorneys fees, incurred by the Released Parties, or any of them,
arising out of the Executive’s breach of this Agreement or the fact that any
representation made by him herein was false when made.

 

10.                                 In the event of any breach of this Agreement
or the Non-Competition Agreement or Section 6 of the Employment Agreement by the
Executive, the Company shall be entitled to immediately cease payment of the
Termination Benefits in addition to any other remedy it may have.  Both parties
understand and agree that should either of them breach any material term of this
Agreement, the non-breaching party can institute an action to enforce the terms
of this Agreement.  If legal action is commenced to enforce any provision of
this Agreement, the substantially prevailing party in such action shall be
entitled to recover its attorneys’ fees and expenses through any and all trial
courts or appellate courts, in addition to any other relief that may be granted.

 

11.                                 The Executive represents that he has not
heretofore assigned or transferred, or purported to assign or transfer to any
person or entity, any Claim or any portion thereof or interest therein.

 

12.                                 The Executive represents and acknowledges
that in executing this Agreement he does not rely and has not relied upon any
other representation or statement made by any of the Released Parties or by any
of the Released Parties’ agents, representatives or attorneys, except as set
forth herein, with regard to the subject matter, basis or effect of this
Agreement.

 

13.                                 The Executive further agrees that he will
not disparage the Company, its business, its employees, officers or agents, or
any of the Company’s affiliates or related entities in any manner harmful to
their business or business reputation.  The Executive and the Company agree to
keep the matters contained herein confidential.  The Executive will not discuss
this agreement with any current or former employee(s) of the Company.  This
clause shall not prevent the Executive from communicating confidentially with
his attorney(s) or immediate family members, or to the extent required by public
disclosure laws or as required by laws, regulations, or a final and binding
court order or other compulsory process.  Likewise, the Company agrees not to
disparage the Executive or otherwise make any negative statement about the
Executive, in writing, orally, or otherwise, in connection with the matters or
claims released herein and expressly including, but not limited to, matters
related to the Executive’s employment with the Company.  This clause shall not
prevent the Company from communicating confidentially with its attorney(s),
officers, or directors of the corporation, or to the extent required by public
disclosure laws or as required by laws, regulations, or a final and binding
court order or other compulsory process.

 

14.                                 This Agreement shall be binding upon the
Company, the Executive and their respective heirs, administrators,
representatives, executors, successors, and assigns, and shall inure to the
benefit of the Released Parties and each of them, and to their heirs,
administrators, representatives, executor, successors and assigns.

 

A-3

--------------------------------------------------------------------------------


 

15.                                 All terms not defined herein shall have the
meanings set forth in the Employment Agreement.

 

16.                                 This Agreement shall in all respects be
interpreted, enforced and governed under the laws of the State of Maryland.

 

17.                                 This Agreement sets forth the entire
agreement between the parties hereto.  Any modification, amendment or change to
this Agreement must be made in writing and signed by both parties.

 

The Executive acknowledges that he has been advised to consult with an attorney
prior to executing this Agreement.  The Executive acknowledges that the
Executive has been given a period of twenty-one (21) days within which to
consider this Agreement.  The Executive further acknowledges that this Agreement
may be revoked by the Executive at any time during the seven (7) day period
beginning on the date that the Executive has signed this Agreement by providing
written notice of revocation to:  [insert name and address of Company official
to whom written notice of revocation must be delivered].  This Agreement shall
not become effective if the Executive revokes the Agreement during this 7-day
period and will not become effective otherwise until after expiration of the
7-day period.  The Executive shall not be entitled to receive any Termination
Benefits under this Agreement or otherwise until the expiration of the
revocation period.

 

[Signatures on Following Page]

 

A-4

--------------------------------------------------------------------------------


 

 

 

U-STORE IT TRUST

 

 

 

 

 

 

/s/

Date

 

Name:

 

 

 

Title:

Chairman, Compensation Committee

 

 

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

/s/

Date

 

Name:

Dean Jernigan

 

A-5

--------------------------------------------------------------------------------